EX PARTE QUAYLE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:

Drawing Objection
The drawings are objected to because they exhibit inconsistencies, as follows: 

Two small features at the end of the light are not consistent throughout the disclosure and thus alter the understanding of the claim. Specifically, the two broken lines appear in the side view of Figure 5, whereas the perspective view at Figure 1 omits the broken line features. The broken line features in Figure 5 convolutes the understanding of the claim as rendered in Figure 1. See the following annotation for reference:  
[AltContent: textbox (Fig. 5)]
    PNG
    media_image1.png
    246
    380
    media_image1.png
    Greyscale
[AltContent: textbox (Fig. 1)][AltContent: arrow][AltContent: arrow]
















Correction is required to show all figures in the disclosure drawn consistently.

A line feature at the end of the light are not consistent throughout the disclosure. Specifically, the Figures 2 and 8 show a line as broken at the second end, whereas the first side of Figure 3 discloses the line as solid. See the following annotation for reference:  

    PNG
    media_image3.png
    233
    836
    media_image3.png
    Greyscale
[AltContent: textbox (Fig. 3)][AltContent: textbox (Fig. 8)][AltContent: textbox (Fig. 2)][AltContent: arrow][AltContent: arrow][AltContent: arrow]











Correction is required to show all figures in the disclosure drawn consistently.

A full set of corrected drawing sheets is required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The individual figure or figure number of an amended drawing should not be labeled as “amended.” Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  

The amended drawings must not contain new matter.  35 U.S.C. 132 and 37 CFR 1.121.

Conclusion
The claimed design is patentable over the references cited.

    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm'r Pat. 1935).

    PNG
    media_image5.png
    18
    19
    media_image5.png
    Greyscale

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LYNNE SMITH whose telephone number is 571-272-6076. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric L Goodman, can be reached at telephone number 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SLS/
Examiner, Art Unit 2916